659 S.E.2d 382 (2008)
In the Matter of R. Joseph CONSTANZO.
No. S08Y0976.
Supreme Court of Georgia.
March 31, 2008.
William P. Smith III, General Counsel, Jenny K. Mittelman, Atlanta, for appellant.
Garland, Samuel & Loeb, P.C., Edward T.M. Garland, Atlanta, for appellee.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent R. Joseph Constanzo's petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227(b). In his petition Constanzo admits that on February 1, 2008 he pled guilty to one count of Conspiracy to Commit Bank Fraud, Mail Fraud and Wire Fraud, and one count of Bank Fraud, as described in Counts One and Sixteen of Criminal Case No. 1:05-CR-0316-06 in the United States District Court for the Northern District of Georgia, Atlanta Division; that both of these convictions were felony violations of the United States Code; and that by virtue of these convictions he has violated Rule 8.4(a)(2) of Bar Rule 4-102(d), the maximum penalty for which is disbarment. Constanzo requests that he be allowed to voluntarily surrender his license to practice law and asserts that he understands that a voluntary surrender is tantamount to disbarment. The State Bar urges that the petition be accepted.
We have reviewed the record and agree to accept Constanzo's petition for the voluntary surrender of his license. Accordingly, the name of R. Joseph Constanzo is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Constanzo is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.